                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               ORANGEBURG DIVISION

    Rodney Parker,                            Case No. 5:19-cv-00938-TLW

                  PLAINTIFF

           v.
                                                             Order
    Bryan P. Stirling, et al.,

                  DEFENDANTS



         Plaintiff Rodney Parker, a South Carolina Department of Corrections (SCDC)

inmate proceeding pro se, filed this civil action alleging various causes of action

against ten named defendants and twenty-two Jane or John Doe defendants. ECF

No. 1. After nine of the ten named defendants were served,1 they timely filed a joint

motion to dismiss, alleging generally that the Complaint fails to comply with Rule 8.2

ECF No. 44. The magistrate judge issued a Roseboro order, informing Parker that

his response to the motion to dismiss was due by August 19, 2019. ECF No. 45. He

failed to respond by that date, but he had recently been transferred to a different

institution, so the magistrate judge issued another order informing him that he had

until October 4, 2019 to file a response or his case would be recommended for


1It appears that the named defendant who was not served is deceased. See ECF No.
43.
2 His first claim is as follows: “Since approximately, July, 2016, through and
continuing through the present date, [various defendants—some named, some Jane
and John Does] wrongfully imprisoned Plaintiff Rodney Parker in solitary
confinement without legitimate justification.” ECF No. 1 at 17. His other claims all
follow the same general format. See id. at 17–20.


                                          1
dismissal for failure to prosecute pursuant to Rule 41(b). ECF No. 48. On October 4,

2019,3 he filed a motion for an extension of time to respond, which the magistrate

judge granted, giving him until November 7, 2019 to file his response to the motion

to dismiss. ECF Nos. 51, 52. He failed to respond by that date, so on November 15,

2019, the magistrate judge issued a Report and Recommendation (Report)

recommending that his case be dismissed for failure to prosecutive pursuant to Rule

41(b) and giving him until December 2, 2019 to file objections to the Report. ECF No.

54. On November 21, 2019, he responded to the motion to dismiss. ECF No. 57. He

then submitted a timely objection to the Report on December 2, 2019. ECF No. 58.

      In Parker’s objection, he says that his failure to timely respond to the motion

to dismiss was due to him being transferred once again to a new institution on

October 30, 2019 and that he had difficulty accessing relevant legal materials. Id. In

this situation, where he was transferred to a new institution only one week before his

filing deadline and was ultimately only two weeks late in filing his response, the

Court concludes that it would be proper to consider his response to the motion to

dismiss. Accordingly, his objection to the Report is SUSTAINED.

      Turning to the motion to dismiss and Parker’s response, the Court notes that

the points raised in the motion to dismiss about the Complaint are well-taken. But

in his response, he alleges in some detail specific incidents that occurred on specific

dates and involved specific SCDC personnel, and he includes over one hundred pages



3The filing dates of Parker’s filings are the dates he placed them in the prison mailing
system. See Houston v. Lack, 487 U.S. 266, 270–71 (1988).


                                           2
of documentation in support.4 See ECF Nos. 57 at 2–9, 57-1. In light of the liberal

construction that the Court is required to give to pro se pleadings, the Court concludes

that his response to the motion to dismiss should be construed as an amended

complaint. The Clerk is directed to re-file Plaintiff’s response, ECF No. 57, as an

Amended Complaint. Therefore, because the pleading that Defendants’ motion to

dismiss responds to is no longer the operative pleading, the motion to dismiss is

DISMISSED AS MOOT.

      This matter is recommitted to the magistrate judge for further proceedings

consistent with this Order.

      IT IS SO ORDERED.

                                        s/ Terry L. Wooten
                                        Terry L. Wooten
                                        Senior United States District Judge

February 11, 2020
Columbia, South Carolina




4The Court makes no judgment at this time about whether the documents actually
do support his allegations.


                                           3
